DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7 and 9 are objected to because of the following informalities:  The claims end in “;” instead of a period. As disclosed in MPEP608.01(m) each claim begins with a capital letter and ends with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, Line 6; Claim 4, Line 6; Claim 6, Line 6; and Claim 7, Line 6 recite the limitation "the maximum safety current”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, from which Claims 3-4 and 6-7 depend, recites the limitation “a maximum safe current” in Line 21.

	The limitation of Claim 3, Line 6; Claim 4, Line 6; Claim 6, Line 6; and Claim 7, Line 6 should read: the maximum safe current.


Claim 8 recites the limitation “the maximum safety current” in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a maximum safe current” in Line 11.

	The limitation of Claim 8, Line 13 should read: the maximum safe current.

	Claims 9-10 are rejected under 112(b) as they inherit the deficiencies of Claim 8 as identified above.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “raising a ramp signal or reducing the amplified error signal” in Lines 13-14.
Claim 8 recites the limitation “according to a raised ramp signal and the amplified error signal” in Lines 16-17.
Claim 8 recites the limitation “according to the ramp signal and a reduced amplified error signal” in Lines 17-18.


	It is unclear whether the reduced amplified error signal in Lines 16-17 is the same reduced amplified error signal in Lines 13-14 or a different reduction of the amplified error signal.

Claims 9-10 are rejected under 112(b) as they inherit the deficiencies of Claim 8 as identified above.

For the purpose of examination the limitations of Claim 8, Lines 15-18 are interpreted as: according to the raised ramp signal and the amplified error signal or according to the ramp signal and the reduced amplified error signal.

Allowable Subject Matter
Claims 1-2 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Babazadeh et al. (2016/0079851) discloses a control circuit (106) coupled between a ramp circuit (110), a feedback compensation circuit (122) and a power stage circuit (104), and the control circuit (106) is configured to control the power stage circuit (104) according to a signal from the ramp signal (110) and an error signal from the feedback compensation circuit (122) (Par.28)(Fig.2); Lu et al. (2006/0232241) discloses when an input current reference signal is larger than or equal to a maximum safe current, a feedback compensation circuit reduces an 
“a transformer configured to supply an input current; a current detector coupled to the transformer and configured to detect the input current to generate an input current reference signal indicating the input current; a power stage circuit having one terminal coupled to the transformer and a load and another terminal coupled to an energy storage element; a feedback compensation circuit coupled between the current detector and the power stage circuit…; a ramp circuit coupled to the current detector and configured to generate a ramp signal; and wherein when the input current reference signal is larger than or equal to a maximum safe current of the transformer, the ramp circuit raises the ramp signal or the feedback compensation circuit reduces the amplified error signal”, as disclosed in Claim 1, in combination will all other elements recited in the claim. Claims 2 and 5 depend from claim 1 and are allowable for the same reasons.

Claims 3-4 and 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The closest prior art fails to disclose alone or in combination:
a determining whether the input current reference signal is larger than or equal to a maximum safe current of the transformer; wherein when the input current reference signal is larger than or equal to the maximum safety current, raising a ramp signal or reducing the amplified error signal, and stopping the input current charging the energy storage element and controlling the energy storage element to start to charge the load according to the raised ramp signal and the amplified error signal or according to the ramp signal and the reduced amplified error signal”, as disclosed in Claim 8, in combination will all other elements recited in the claim. Claims 9-10 depend from claim 8 and would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 8, 2021